FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30225

               Plaintiff - Appellee,             D.C. No. 2:10-cr-06003-EFS

  v.
                                                 MEMORANDUM *
EFRAIN MEZA-LARA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Efrain Meza-Lara appeals from his conviction for being an alien in the

United States after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

       Meza-Lara contends that the district court erred in denying his motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss the indictment because the prior removal alleged in the indictment was the

product of a fundamentally unfair deportation proceeding. Meza-Lara argues that

the immigration judge incorrectly determined he was ineligible for relief from

removal under section 212(c) of the Immigration and Nationality Act.

      The district court properly denied the motion to dismiss the indictment

because Meza-Lara was ineligible for section 212(c) relief when he plead guilty to

an aggravated felony in August 1996. See United States v. Velasco-Medina, 305

F.3d 839, 849 (9th Cir. 2002) (“[A]t the time of [defendant’s] guilty plea, [the

Antiterrorism and Effective Death Penalty Act] had foreclosed § 212(c) relief for

legal permanent residents convicted of aggravated felonies.”).

      AFFIRMED.




                                          2                                     10-30225